DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This office action is responsive to the amendment filed on 12/17/2021.  
Claim(s) 1, 3-4, 6-12, 14-23 is/are pending in the application.
Independent claim(s) 1, 12, 18 was/were amended.
Dependent claim(s) 3, 8, 10, 14, 16 was/were amended.
Claim(s) 21-23 was/were added.
Claim(s) 2, 5, 13 was/were canceled.

Allowable Subject Matter
Claim(s) 1, 3-4, 6-12, 14-23 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Non-Final Rejection, dated 09/17/2021, claim(s) 2, 13 (after careful review and search (with respect to independent claim(s) 1, 12)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

claim(s) 1, 12 to include limitations of their respective previously objected dependent claim(s), claim(s) 2, 13.

As such, claim(s) 1, 3-4, 6-12, 14-23 was/were carefully reviewed and a search with regards to independent claim(s) 1, 12, 18 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1, 3-4, 6-12, 14-17, 21-23 and specifically independent claim(s) 1, 12, the prior art search was found to neither anticipate nor suggest a method/medium for digitally modeling a dentition, comprising: mapping two-dimensional data associated with a first jaw and a second jaw to a three-dimensional digital dental model of the first jaw and the second jaw by transforming a coordinate system of the two-dimensional data to a coordinate system of the three-dimensional digital dental model; and simulating contact between a first tooth of the first jaw and a second tooth of the second jaw by applying forces from the first jaw toward the second jaw, wherein the forces are applied to reach an equilibrium in which the first jaw ceases moving to determine a stable bite position of the first and second jaws (emphasis added).

Regarding claim(s) 18-20 and specifically independent claim(s) 18, the prior art search was found to neither anticipate nor suggest a method of digitally modeling a dentition, comprising: mapping two-dimensional data associated with a first jaw and a second jaw to a three-dimensional digital dental model of the first jaw and the second jaw by transforming a coordinate system of the two-dimensional data to a coordinate system of the three-dimensional digital dental model; and simulating contact between an first tooth of the first jaw and a second tooth of the second jaw by applying forces from the first jaw toward the second jaw to generate reaction forces that prevent the first tooth from intersecting the second tooth, wherein the forces are applied to reach an equilibrium in which the first jaw ceases moving to determine a stable bite position of the first and second jaws (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612